[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              October 25, 2006
                             No. 06-12431                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                  D. C. Docket No. 05-00567-CV-T-MAP

MARYANN GALLINA,


                                                           Plaintiff-Appellant,

                                  versus


COMMISSIONER OF SOCIAL SECURITY,


                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (October 25, 2006)

Before ANDERSON, BIRCH and WILSON, Circuit Judges.

PER CURIAM:
      Plaintiff-appellant Mary Ann Gallina (“Appellant”) appeals the district court

order affirming the denial of her application for disability insurance benefits and

supplemental security benefits under 42 U.S.C. § 405(g) and 42 U.S.C. §

1383(c)(3). Appellant sought these benefits due to work limitations arising from a

range of health problems. The Administrative Law Judge (“ALJ”) found that

impairments due to sarcoidosis, mild distal gastritis and a small hiatal hernia were

“severe” but did not automatically qualify her for disability benefits since they

were not equivalent to one of the listed impairments in the Social Security Act. 20

C.F.R. §§ 404.1520(g) and 416.920(g), Appendix 1, Subpart P, Regulation No. 4.

The ALJ further found that Appellant’s testimony regarding the additional

impairments was not totally credible and did not reflect medical diagnoses.

Additionally, the ALJ determined, on the basis of testimony from a vocational

expert, that while Appellant would not be able to return to her past position, she

retained enough residual functional capacity to perform other jobs that existed in

significant numbers in the national economy.

      On appeal, the Appellant claims that the ALJ failed to properly consider

whether Appellant’s additional symptoms of fatigue, shortness of breath,

thalassemia and iron deficiency resulted in a severe impairment and that the ALJ

was required to seek further medical examination to evaluate these symptoms.



                                           2
Appellant further alleges that by failing to adequately include the effect of these

symptoms in his questions to the vocational expert, the ALJ solicited incorrect

information about the Appellant’s ability to find other work. Finally, Appellant

contends that the district court erred in refusing to remand her case to the ALJ in

light of new evidence demonstrating the existence of greater injury.

                                 Standard of Review

      The district court had jurisdiction pursuant to 42 U.S.C. § 405(g). We have

appellate jurisdiction over the district court’s decision pursuant to 28 U.S.C. §

1291. In reviewing appeals from decisions of the ALJ, we do not re-weigh

evidence or substitute our judgment for that of the ALJ. Cornelius v. Sullivan, 936
F.2d 1143, 1145 (11th Cir. 1991). “The Commissioner’s factual findings are

conclusive if they are supported by ‘substantial evidence,’ consisting of ‘such

relevant evidence as a reasonable person would accept as adequate to support a

conclusion.’” Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 1998) (quoting

Falge v. Apfel, 150 F.3d 1320, 1322 (11th Cir. 1998)). However, we review de

novo the legal principles upon which the ALJ based his decision. Moore v.

Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (per curiam). We also review de

novo a district court’s decision not to remand a case back to the ALJ in light of

new evidence. Vega v. Comm’r of Soc. Sec., 265 F.3d 1214, 1218 (11th Cir. 2001).



                                           3
                                     Discussion

      In disability claims, an applicant must demonstrate that she has a severe

impairment or combination of impairments that impact her functional capacity.

Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999). Appellant alleges that she

demonstrated that she suffered from fatigue, shortness of breath, thalassemia and

iron deficiency and that such evidence was not considered by the ALJ in evaluating

her claim. The record demonstrates, to the contrary, that the ALJ considered all

medically documented conditions submitted by the Appellant, including the

diagnosis of microcytosis, which was related to her possible thalassemia and iron

deficiency. Appellant alleges nevertheless that the ALJ was required to seek

further testimony with regard to this condition. While the ALJ has a basic

obligation to develop a full and fair record, medical sources generally need only be

re-contacted when the evidence received from that source is inadequate to

determine whether the claimant is disabled. 20 C.F.R. §§ 404.1512(e) and

416.912(e); Graham v. Apfel, 129 F.3d 1420, 1422 (11th Cir. 1997) (per curiam).

We generally will not question the ALJ’s development of the record unless it

“reveals evidentiary gaps which result in unfairness and clear prejudice.” Brown v.

Shalala, 44 F.3d 931, 935 (11th Cir. 1995) (per curiam) (internal citation and

quotation marks omitted). In light of the fact that the ALJ accepted the medical



                                          4
diagnosis of microcytosis and considered it in conjunction with the numerous

evaluations made by other doctors, we find that no such gaps exist in this case.

      Additionally, the ALJ considered, and discredited, Appellant’s subjective

testimony with regard to fatigue and shortness of breath. We note that “credibility

determinations are the province of the ALJ.” Moore, 405 F.3d at 1212. While the

ALJ is required to articulate explicit and adequate reasons for questioning an

applicant’s credibility, the ALJ need not “specifically refer to every piece of

evidence in his decision.” Dyer v. Barnhart 395 F.3d 1206, 1211 (11th Cir. 2005)

(per curiam). The record clearly demonstrates that the ALJ relied on the medical

reports that stated that Appellant had limited problems with fatigue and shortness

of breath in making his determination. We find that his conclusion is supported by

substantial evidence and we affirm.

      Appellant next argues that the ALJ’s analysis of the work available to

Appellant was flawed since his question to the vocational expert failed to

incorporate the limitations arising from fatigue and shortness of breath. We have

already determined that the ALJ acted properly in discrediting testimony about

these symptoms. We can therefore conclude that it was not necessary for the ALJ

to raise them before the vocational expert.

      Finally, Appellant posits that the district court erred by not remanding the



                                           5
case when she presented new evidence of her illness to the court. To be entitled to

a remand for further administrative proceedings that include new evidence, an

applicant must show, inter alia, that such evidence is material. Falge, 150 F.3d at

1323. The tests that Appellant relies on were conducted between March 22, 2005

and June 7, 2005 - several months after the ALJ’s November 23, 2004 decision.

This evidence is therefore reflective of Appellant’s worsened condition at the time,

rather than of the extent of her disability prior to the decision, which was well-

documented through other medical evidence. We thus find that the evidence was

not material to the administrative proceeding, and we affirm.

      AFFIRMED.




                                           6